Affirmed as Modified and Memorandum Opinion filed June 28, 2018.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-17-00584-CR

                  SHELDON TOBIAS BROWN, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 264th District Court
                            Bell County, Texas
                       Trial Court Cause No. 76599

               MEMORANDUM                      OPINION
      Appellant Sheldon Tobias Brown appeals his conviction for aggravated
robbery with a deadly weapon. Tex. Pen. Code Ann. § 29.03(a)(2) (West 2011).
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed, and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      However, the judgment nunc pro tunc, signed July 6, 2017, contains clerical
errors. That judgment incorrectly states appellant pleaded not guilty to the offense
and not true to the first and second enhancement paragraphs. The record reflects
appellant pleaded guilty to the offense and true to the first and only enhancement
paragraph. We are not required to abate an Anders appeal for appointment of new
counsel if the judgment can be modified. See Ferguson v. State, 435 S.W.3d 291,
295 (Tex. App.—Waco 2014, no pet.); Bray v. State, 179 S.W.3d 725, 730 (Tex.
App.—Fort Worth 2005, no pet.).

      Therefore, we modify the judgment as follows: (1) the “Plea to Offense” is
“GUILTY”; (2) the “Plea to 1st Enhancement Paragraph” is “TRUE”; (3) the “Plea
to 2nd Enhancement/Habitual Paragraph” is “NOT APPLICABLE”; and (4) the
“Findings on 2nd Enhancement/Habitual Paragraph” is “NOT APPLICABLE.”

      The trial court’s judgment is affirmed as modified.

                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby
Do Not Publish — Tex. R. App. P. 47.2(b).


                                           2